DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/824956 filed on 3/27/19. 
The office notes, however, that applicant’s provisional application does not mention that the “scalp cap consists solely of open-weave mesh material” as required by pending claim 1; it also does not provide support for “the scalp cap formed of two or more pieces of open weave mesh material” as required by pending claim 2; “tulle and gauze” as required by claim 5; “silk, cotton, and nylon” of claim 6. These limitations are new and were first presented in this non-provisional application so none of the claims receive applicant’s priority filing date because they lack support in the provisional application. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/19/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The replacement drawings were received on 6/18/20; these drawings are objected to. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  
Claim 5: replace “tule” with ---tulle---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2: claim 1 recites “a scalp cap consisting solely of open-weave mesh material”; however, claim 2 depends from claim 1 and then goes on to require “the scalp cap is formed of two or more pieces of open weave mesh material spliced together along mating edges” and by definition this would require some kind of fastening means (for example sewing, gluing, etc) such that the cap would not “consist solely of open-weave mesh material” as required by claim 1. It is not explained in applicant’s disclosure how the cap consists solely of this mesh but also comprises two pieces of the mesh and no material disclosed for “splicing” these two pieces together. Therefore, the disclosure is not enabling for this claim. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “open-weave mesh material having a size determined a number of holes per linear inch formed in the mesh material” and this language is confusing and unclear because is this saying that the mesh has a number of holes per linear inch” or is it trying to set forth something else? Also in order to be an “open weave mesh material” it would by definition require a number of holes per linear inch because that is what mesh is. Clarification or correction is requested.  
Claim 2: recites “two or more pieces of open-weave mesh material spliced together along mating edges”; however this language is confusing because claim 1 requires the cap consist solely of open-weave mesh material, but splicing two pieces together along mating edges by definition requires the cap to include something else that actually fastens the two pieces together. Furthermore, this claim recites “the scalp cap is formed of two or more pieces of open-weave mesh material” without clearly referring back to the already recites “open weave mesh material” making it unclear how many pieces of mesh material are being claimed. Does two or more mean applicant is claiming two pieces total or is it the piece from claim 1 and then also two or more pieces resulting in three or more total? The language “uniform mesh size” in this claim is also confusing because there is no structural relationship set forth between “mesh size” and the previously recited “number of holes per linear inch” from claim 1; so are these the same or different? Clarification or correction is requested.  
Claim 4: recites “the plurality of individual hairs are hand-tied to threads surrounding selected holes in the open-weave mesh material”; however, claim 1 already requires that the cap “consists solely of open-weave mesh” and no threads are set forth making it unclear what these “threads” are. This claim also recited “selected holes in the mesh” without clearly referring back to the “holes per linear inch” already set forth in claim 1. So are these the same or different? Clarification or correction is requested.  
Claim 7: recites “a number of holes per linear inch”; however, this language is already set forth in claim 1, so are these the same or different? Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7: recites “wherein the mesh material exhibits a number of holes per linear inch sufficient to utilize the wig as a cranial prosthetic covering a head without any natural hair”; however, this is simply an intended use recitation of the device and does not actually add any additional structural limitations to the already recited “wig” of claim 1 because using the wig at all would constitute it being able to “cover a head without any natural hair”. Clarification or correction is requested.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 4817641).
Claim 1: Kobayashi discloses a wig (Col 2, 18-23) comprising a scalp cap (5) consisting solely of open weave mesh materials (see Figs 2, 5, and 7) having a number of holes per linear inch because this is required for the material to be a “mesh”; and a plurality of individual hairs (H, Fig 7) separately attached to the holes in the mesh material in order to form a wig of desired “defined density of hair” which is related to the size of the mesh material because more material would require more hair attached to the mesh to cover up the mesh base scalp cap portion (see Figs 1-2, 5, and 7). 
Claim 2: Kobayashi discloses the scalp cap to be formed of two or more pieces of the open-weave mesh material (Col 4, 45-60 & Col 6, 57-Col 7, 6; see Fig 5) spliced together along mating edges to maintain a uniform mesh size or holes per linear inch of the scalp cap (Col 6, 57-Col 7, 6; see Fig 5). 
Claims 3-4: Regarding the “hairs are manually hand-tied” to the scalp cap, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented wig of Kobayashi because Kobayashi teaches knotting hair strands to the scalp cap on threads forming the open weave mesh materials (see Fig 7).  See MPEP § 2113.
Claim 5: Kobayashi further discloses the open-weave mesh material to be two layers of netting (N; Col 6, 57-Col 7, 6; see Fig 5). 
Claim 6: Kobayashi further discloses the open-weave mesh material to consist of nylon filaments (Col 4, 42-50) coated in nylon resin (Col 7, 45-50) so Kobayashi discloses the open-weave mesh netting to consist of nylon. 
Claim 7: Kobayashi discloses the wig can be formed in the shape of a full replica of the user’s head shape (Col 4, 5-15), which is interpreted to mean the wig is of “sufficient size” to be utilized as a cranial prosthetic covering a head without any natural hair. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772